Mr. Presiding Justice Barry delivered the opinion of the court. On April 1,1929, appellee recovered a judgment for $75 against appellant before a justice of the peace. On the same day appellant filed his appeal bond and the justice prepared a transcript, but the filing fee in the circuit court was not paid by appellant. The transcript was left with the clerk of the circuit court but the cause was not docketed because the filing fee had not been paid. On June 17, 1929, counsel for appellee moved for leave to docket the cause in the circuit court and with the consent of counsel for appellant who paid the filing fee, the cause was docketed. Thereupon counsel for appellee moved the court to dismiss the appeal and that procedendo be awarded. That motion was allowed and appellant excepted. Prior to the allowance of the motion appellant, by leave of court, filed certain affidavits attempting to show that the parties had agreed upon a settlement of the cause. Counter affidavits were filed by appellee. Cahill’s Illinois Statutes, ch. 79, ¶ 116, required appellant to pay the filing fee within 20 days from the date of the rendition of the judgment by the justice of the peace. The judgment was rendered April 1, 1929 and the fee was not paid until June 17,1929. The fact that there was talk about a settlement, and even though a settlement had been made, that would not change the law which required the payment of the filing fee within 20 days from the date of the judgment. The court did not err in dismissing the appeal with procedendo and the judgment will be affirmed. Affirmed.